Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This initial office action is based on the application filed on August 16th, 2022, which claims 1-20 have been presented for examination.

          Status of Claim
2.	Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 8 and 15 are presented in independent form.

Priority
3.	This application is a CON of 17/028,690 filed on 09/22/2022 PAT 11422925.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 08/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-10, 12, 14-17 and 19 of U.S. Patent No. 11422925. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5, 7-10, 12, 14-17 and 19 of U.S. Patent No. 11422925 recites the elements of claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20  of instant application 17/888,937.
Both claim features of the instant application 17/888,937 and U.S. Patent No. 11422925 can be compared as follows:

Instant Application
17/888,937
U.S. Patent No. 11,422,925

1. A system comprising: 
   at least one hardware processor; and 
   a non-transitory computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: 
      










   obtaining a first data structure containing a map of software artifacts to test modules; 
     obtaining one or more test modules, each test module containing code that, when executed, performs a test on an installed first version of a software program on a computing device;  
 
   identifying a first software artifact that is in a call stack history of the computing device for the first version of the software program and that is contained in the map;
     identifying any other software artifacts that are higher up in the call stack history from the first software artifact, and that are also contained in the map, wherein software artifacts with more recent calls are higher up in the call stack history than software artifacts with less recent calls; and 
      
      executing a test module specified in the map for each artifact in a first set of one or more software artifacts including the first software artifact and the any other identified software artifacts, producing a first set of test results.



















2. The system of claim 1, wherein each test module includes a set of test rules, the test rules executed to determine whether results of a corresponding test are positive or negative.

5. The system of claim 1, wherein the first set of one or more software artifacts does not include any software artifacts that are contained in modules that have not been previously used by a first entity.


6. The system of claim 1, wherein the executing a test module further includes executing a test module specified in the map for each artifact that is contained in a where-used list on the computing device, as having used an artifact that is contained in a list of software artifacts that have changed but that is not contained in the map.


Claims 8, 9, 12 and 13 recite the limitations similar to claims 1, 2, 5 and 6.

Claims 15, 16, 19 and 20 recite the limitations similar to claims 1, 2, 5 and 6.

8. A system comprising; 
    at least one hardware processor; and 
    a non-transitory computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: 

      installing a first version of a software program on a computing device of a first entity, the first entity being a customer; 
       obtaining, from a second entity, a second version of the software program, the second entity being a vendor; 
     obtaining a first data structure containing a list of software artifacts that have changed from the first version of the software program to the second version of the software program; 

     obtaining a second data structure containing a map of the software artifacts to test modules;  
    obtaining one or more test modules, each test module containing code that, when executed, performs a test on the installed first version of the software program on the computing device of the first entity using one or more parameters specified by the first entity; 

    storing the one or more parameters specified by the first entity in a repository; 
     executing a test module specified in the map for each artifact in a first set of one or more software artifacts in the list of software artifacts that have changed, producing a first set of test results;  
   installing the second version of the software program on the computing device; 
   
   executing a test module specified in the map for each artifact in a second set of one or more software artifacts in the list of software artifacts that have changed, producing a second set of test results; and causing display, in a graphical user interface, the first set of test results and the second set of test results.

  10. The system of claim 8, wherein the first set of one or more software artifacts includes a plurality of software artifacts identified by: 

     identifying a first software artifact that is in a call stack history of the computing device for the first version of the software program and that is contained in the map; and 
     identifying any other software artifacts that are higher up in the call stack history from the first software artifact, and that are also contained in the map, wherein software artifacts with more recent calls are higher up in the call stack history than software artifacts with less recent calls.

 
12. The system of claim 8, wherein each test module includes a set of test rules, the test rules executed to determine whether results of a corresponding test are positive or negative.

9. The system of claim 8, wherein the first set of one or more software artifacts does not include any software artifacts that are contained in modules that have not been previously used by the first entity.


14. The system of claim 8, wherein the executing a test module further includes executing a test module specified in the map for each artifact that is contained in a where-used list on the computing device, as having used an artifact that is contained in the list of software artifacts that have changed but that is not contained in the map.


Claims 1, 2, 3, 5 and 7 recite the limitations similar to claims 8-10, 12 and 14.

Claims 1, 2, 3, 5 and 7 recite the limitations similar to claims 15-17 and 19.



			Abstract Objection
7.	Line 1 of Abstract recites “In an example embodiment”.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1, 5-6, 8, 12-13, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent No. 10,922,216 B1 – IDS filed on 08/16/2022 – herein after Kumar) in view of Sisman et al. (US Pub. No. 2014/0149435 A1 – herein after Sisman).

Regarding claim 1. 
Kumar discloses 
A system (Fig. 6, a computer system 600) comprising: 
at least one hardware processor (Fig. 6, a hardware processor 604); and 
a non-transitory computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: 
obtaining a first data structure containing a map of software artifacts to test modules (a data repository 116 may be included in the system 100 for storing a base set of test cases 118, various mappings 122 (including a test case-to-programmatic flow mapping and a programmatic flow-to-artifact mapping) – See Col. 5, lines 35-59 and Fig. 1); 
obtaining one or more test modules (test cases 118 – See Fig. 1), each test module containing code that (the test case-to-programmatic flow mapping may be generated by associating each test case from the base set of test cases 118 with one or more programmatic flows that are tested by the particular test case, with the association being based on analysis of which portions of the software product 102 are accessed by the particular test case – See Col. 5, lines 60-67 and col. 6, lines 1-18), when executed, performs a test on an installed first version of a software program on a computing device (testing a software product using a limited number of test cases – See Abstract.  Testing on a stored initial version of software product.  The system generates metadata for each test of a base set of tests that are executed on an initial version of the software product– See col. 2 lines 18-54, col. 3, lines 60-67 and col. 4, lines 1-3, 66-67 and col. 5, lines 1-25); 
identifying a first software artifact that is in a call [stack] history of the computing device for the first version of the software program (The artifact modification log 112 includes indication of each artifact that is changed from a previous version of the software product 102 – Col. 4, lines 55-65. The changes to the software product may be identified by comparing a prior version of the software product previously tested with a current version of the software product to determine the changes between the two versions. The changes to the software product may be identified by logging or other tracking techniques that indicate all changes made to the software product – See col. 12, lines 11-29) and that is contained in the map (the test case-to-programmatic flow mapping may be used to determine which test case corresponds to the programmatic flows related to the changes made to the software product – See Col. 12, lines 41-64.  The selected test case is analyzed to determine artifacts and/or dependencies within one or more related programmatic flows of the software product (Operation 404). A dependency may be any connection, reference, pointer, call, or other link between an object or routine within a portion of code under analysis, and another portion of code within the software product – Col. 10, lines 16-45); 
identifying any other software artifacts that are higher up in the call [stack] history from the first software artifact (Any selection procedure may be used, such as using an ordered list, by test case size, by test case creation or last execution date, etc. – Col. 10, lines 3-35), and that are also contained in the map (a programmatic flow-to-artifact mapping may be created that relates each programmatic flow discovered in the software product to each artifact that is accessed, created, changed, or dependent on the programmatic flow – See Abstract), 
executing a test module specified in the map for each artifact in a first set of one or more software artifacts including the first software artifact and the any other identified software artifacts (the system maps the subset of artifacts, that have been modified, to a target set of one or more programmatic flows that access at least one of the subset of artifacts. The system then further maps the resulting target set of programmatic flows to corresponding tests from the base set of sets...The selected set of tests are then executed for testing the new version of the software product – See col. 2, lines 32-55.  the system identifies all changes that have been made to the software product subsequent to prior testing of the software product (Operation 502) – See col 11, lines 63-67 and col. 12, lines 1-10), producing a first set of test results (results and/or associated data from execution of the set of test cases may be stored to the data repository – See col. 8, lines 47-60).
Kumar does not disclose
call stack history;
wherein software artifacts with more recent calls are higher up in the call stack history than software artifacts with less recent calls.
Sisman discloses
call stack history (call stack reports or history or log – see paragraphs [0225-0227]);
wherein software artifacts with more recent calls are higher up in the call stack history than software artifacts with less recent calls (it automatically extracts the most likely locations of the bug by identifying the methods in the trace. As the call sequence in a stack trace starts from the most recent method call (or, in some languages, ends with the most recent call – See paragraph [0176]).
Sisman also discloses
identifying any other software artifacts that are higher up in the call stack history from the first software artifact (detects the stack trace...starts from most recent method, only the topmost – See paragraphs [0174-0176]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sisman’s teaching into Kumar’s invention because incorporating Sisman’s teaching would enhance Kumar to enable to detect the stack trace and sequence call in a stack trace starts from the most recent method call as suggested by Sisman (paragraph [0176]).

Regarding claim 5, the system of claim 1, 
Kumar discloses
wherein the first set of one or more software artifacts does not include any software artifacts that are contained in modules that have not been previously used by a first entity (The input 114a, 114b, . . . , 114n from the various developer devices 104a, 104b, 104n may change one or more aspects of the software product 102, resulting in a modified software product 108. The modified software product 108 results from the initial software product 102 being changed to include, exclude, and/or modify certain code artifacts thereof as a result of the input 114a, 114b, . . . , 114n from the various developer devices 104a, 104b, 104n... A modified code artifact corresponds to an artifact from the software product 102 that has been altered, due to input 114a, 114b, . . . , 114n, to become different in at least one way, such as by adding code, removing code, changing references to other artifacts or programs, etc. An unmodified artifact corresponds to an artifact from the software product 102 that has not been altered due to the input 114a, 114b, . . . , 114n – See col. 4, lines 28-44).  

Regarding claim 6, the system of claim 1, 
Kumar discloses
wherein the executing a test module further includes executing a test module specified in the map for each artifact that is contained in a where-used list on the computing device (the test case-to-programmatic flow mapping may be a table, like Table 1 below, which lists each test case by a known identifier (e.g., test case name), along with indication of one or more programmatic flows (e.g., UI flow entry page) which are accessed and/or tested by the test case – See col. 8, lines 61-67), as having used an artifact that is contained in a list of software artifacts that have changed but that is not contained in the map (Tests, which do not correspond to any programmatic flows corresponding to modified artifacts, may be excluded from the reduced set of test cases – See col. 12, lines 41-54). 
 
Regarding claim 8. 
Kumar and Sisman disclose
A method comprising: 
Regarding claim 8, recites the same limitations as rejected claim 1.
Regarding claim 12, recites the same limitations as rejected claim 5.
Regarding claim 13, recites the same limitations as rejected claim 6.

Regarding claim 15. 
Kumar and Sisman disclose
A non-transitory machine-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
Regarding claim 15, recites the same limitations as rejected claim 1.
Regarding claim 19, recites the same limitations as rejected claim 5.
Regarding claim 20, recites the same limitations as rejected claim 6.

9.	Claim(s) 2-4, 7, 9-11, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Sisman as applied to claims 1, 8 and 15 respectively above, and further in view of Studer et al. (CA 3066238 A1 – herein after Studer).

Regarding claim 2, the system of claim 1, 
Studer discloses 
wherein each test module includes a set of test rules, the test rules executed to determine whether results of a corresponding test are positive or negative (The integrated application development system enables the business people to efficiently author, revise, test , and optimize the rules so that businesses can launch new marketing or business campaigns frequently and respond quickly to changes in customer preferences, market conditions, and/or business environments– See page 167.  If the user determines that the application failed to detect many fraudulent transactions in the test data set – See page 253).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Studer’s teaching into Kumar’s and Sisman’s inventions because incorporating Studer’s teaching would enhance Kumar and Sisman to enable to manage one or more rules for use with an application program as suggested by Studer (page Abstract).

Regarding claim 3, the system of claim 2, 
Studer discloses
wherein the operations further comprise receiving an adjustment to the set of test rules, from a user, via a graphical user interface (user may examine the outputs of the simulation to determine whether further modifications of the rules are needed – See page 253).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Studer’s teaching into Kumar’s and Sisman’s inventions because incorporating Studer’s teaching would enhance Kumar and Sisman to enable to modify the test rules as suggested by Studer (page 63).

Regarding claim 4, the system of claim 3,
Studer discloses
wherein the operations further comprise writing the adjustment of the set of test rules to a database (The rule editor can process the storing in the log data object of information specifying that the user associated with the first user identifier edited the particular version of the first ruleset – See page 19) and automatically rerunning a corresponding test module using the adjusted set of test rules (the user may promote the state of the rule to "Testing," include this version of the rule in the container, and run the simulation of the application – See page 254).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Studer’s teaching into Kumar’s and Sisman’s inventions because incorporating Studer’s teaching would enhance Kumar and Sisman to enable to modify the test rules and executing the updated test rules as suggested by Studer (page 179).

Regarding claim 7, the system of claim 1, 
Studer discloses
wherein the executing includes executing the test module on user data (information specifying that a user associated with the first user identifier checked out the particular version of the first ruleset from the repository, edited the particular version of the first ruleset, executed the application program using the particular version of the first ruleset to produce outputs– See page 18).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Studer’s teaching into Kumar’s and Sisman’s inventions because incorporating Studer’s teaching would enhance Kumar and Sisman to enable to execute the application program using the particular version of the first ruleset on the user selection as suggested by Studer (page 18).
Regarding claim 9, recites the same limitations as rejected claim 2.
Regarding claim 10, recites the same limitations as rejected claim 3.
Regarding claim 11, recites the same limitations as rejected claim 4.
Regarding claim 14, recites the same limitations as rejected claim 7.
Regarding claim 16, recites the same limitations as rejected claim 2.
Regarding claim 17, recites the same limitations as rejected claim 3.
Regarding claim 18, recites the same limitations as rejected claim 4.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mu (CN 104899016 A) discloses the calling level of the function includes invoking the function name of the function and at least one function name of the function
calling according to the calling level of each function of the plurality of code file to obtain the call stack relationship between the plurality of code files – See Abstract and specification for more details.
	Felsing et al. (US Patent No. 10713150 B1) discloses the generating may further include inserting, into the generated code, instructions for the at least one counter and compiling the generated code and the at least one counter. From the one or more lines of code, a stack trace of calls leading to the generated code may generated. The map may include a counter value for each of the calls in the stack trace. Each time the compiled generated code is executed during runtime, the corresponding counters for each of the calls in the stack trace is incremented – See col. 1, lines 37-56.
	Tsoukalas et al. (US Patent No. 10,678,678 B1) discloses a suite of tests are executed on a first version of program code to generate data indicative of code coverage of respective tests with respect to the program code. A mapping of the tests to the program code is determined based at least in part on the data indicative of code coverage and is stored. The mapping comprises data indicative of one or more portions of the program code exercised by respective tests from the suite – See Abstract and specification for more details.
	Estes (US Patent No. 9588871 B1) discloses a method and system for discovering and documenting the business knowledge contained in the functions of each program of existing software applications as expressed in the source code of each program using a novel method of dynamic business rule extraction that overcomes the inherent limitations of previous methods – See Abstract and specification for more details.
	Moretto et al. (US Pub. No. 2016/0314064 A1) discloses Once a Data Instrumentation System is added to the system of the Application under Test, a mapping schema is created based on the metrics that the Data Instrumentation System(s) provides and the logical components that make up the stack and cloud infrastructure. Once the mapping schema is created it can be automated and applied to any data received – See paragraph [0057].
	Hamon et al. (US Pub. No. 20190121719 A1) discloses a system may be configured to receive error reports which include a language-dependent stack trace generated in response to a software test failure and metadata. The generated language-dependent stack trace includes one or more frames – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192